          Case 1:19-cv-01468-NONE-EPG Document 22 Filed 09/23/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   TYRONE LEWIS,                                   No. 1:19-cv-01468-NONE-EPG (PC)
12                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
13         v.
                                                     (Doc. NOS. 19 & 21)
14   WELSH, et al.,
15                Defendants.
16
17          Tyrone Lewis (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
18   this action filed on October 17, 2019. The matter was referred to a United States Magistrate
19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 7, 2020, the assigned magistrate j entered findings and recommendations,
21   recommending that “[t]his case proceed on Plaintiff’s First Amendment retaliation claim
22   against defendant Welsh,” and that “[a]ll other claims and defendants be dismissed for failure
23   to state a claim upon which relief may be granted.” (Doc. No. 21 at 10.)
24          Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations. The deadline for filing objections has passed and plaintiff has not filed
26   objections or otherwise responded to the findings and recommendations.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                    1
          Case 1:19-cv-01468-NONE-EPG Document 22 Filed 09/23/20 Page 2 of 2



 1   the court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.     The findings and recommendations issued by the magistrate judge on August 7,
 5                 2020, (Doc. No. 21) are ADOPTED in full;
 6          2.     This case proceed on plaintiff’s First Amendment retaliation claim against
 7                 defendant Welsh;
 8          3.     All other claims and defendants are dismissed due to plaintiff’s failure to state a
 9                 claim upon which relief may be granted;
10          4.     The Clerk of Court is directed to reflect the dismissal of all defendants on the
11                 court’s docket, except for defendant Welsh; and
12          5.     This case is referred back to the magistrate judge for further proceedings.
13
     IT IS SO ORDERED.
14
15      Dated:    September 22, 2020
                                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
